Citation Nr: 9932484	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-26 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of an 
injury to the right shoulder, head and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1958 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD and for residuals of an injury to the right shoulder, 
head and neck.  In November 1998, the Board remanded the 
claims for additional development.  In April 1999, the RO 
affirmed its denials.


FINDINGS OF FACT

1.  There is no medical evidence of a disorder involving the 
head, or of a causal link between any diagnosed disorder 
involving the right shoulder or neck and the veteran's active 
duty.

2.  The veteran does not have PTSD attributable to military 
service or to any incident incurred therein.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of an 
injury to the right shoulder, head and neck is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of an Injury to the Right Shoulder, Head and 
Neck

The veteran asserts that he has residuals of an injury to the 
right shoulder, head and neck as a result of his service.  In 
June 1997, the RO denied the claim on the merits.  The 
veteran appealed, and in November 1998, the Board remanded 
the claim for additional development.  In April 1999, the RO 
affirmed its denial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for arthritis if it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims' (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

However, the threshold question which must be answered as to 
this issue is whether the veteran has presented a well 
grounded claim for service connection.  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

A review of the veteran's written statements, and the 
transcript from his personal hearing, held in March 1998, 
shows that he argues that he has residuals of an injury to 
the right shoulder, head and neck as a result of his service.  
In particular, he essentially argues that he has the claimed 
conditions as a result of falling off of an armored personnel 
carrier after an artillery shell overshot its target in 
Grafenwoehr, Germany, in September 1960.  

The Board finds that the claim is not well grounded.  To the 
extent that a claim has been presented for residuals of a 
head injury under 38 U.S.C.A. § 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
Board first notes that it is not entirely clear what sort of 
residuals of a head injury the veteran is claiming, and that 
a claim for headaches was denied by the Board in April 1991 
based on a lack of medical evidence of a nexus between the 
claimed headaches and the veteran's service.  The Board 
further notes that the veteran has previously been granted 
service connection for hearing loss and tinnitus.  

Apart from headaches, hearing loss and tinnitus, the claims 
file does not contain medical evidence showing that the 
veteran has anything which could reasonably be considered the 
residual of a head injury, and that there is no diagnosed 
condition involving the veteran's head which could serve to 
render this aspect of his claim well grounded.  Therefore, 
the veteran's claim for residuals of a head injury must be 
denied as not well grounded for lack of evidence of a current 
disability.

With regard to service connection for residuals of injuries 
to the right shoulder and neck, the these claims are also not 
well grounded.  The Board notes that the veteran's service 
medical records include a separation examination report, 
dated in February 1962, which shows that his spine and upper 
extremities were clinically evaluated as normal.  The 
remainder of the service medical records are silent as to 
complaints, treatment or a diagnosis involving the right 
shoulder, head or neck.  

The post-service medical records include a July 1996 VA MRI 
report for the cervical spine, which contains an impression 
noting that the findings were compatible with cervical 
stenosis at C3-4 and C4-5.  A July 1996 VA outpatient report 
contains an assessment of (otherwise unspecified) DJD 
(degenerative joint disease).  A VA X-ray report for the 
veteran's right shoulder, dated in August 1996, contains an 
impression noting sclerotic changes and indications 
consistent with calcific tendonitis.  

However, the claims file does not contain medical evidence 
showing that any of these disorders are related to the 
veteran's service.  The Board further points out that the 
veteran's service medical records do not show complaints, 
treatment or a diagnosis involving the right shoulder, the 
cervical spine, or arthritis, and that the first medical 
evidence of any of these disorders is dated in July 1996.  
Thus, the first evidence of a disorder involving the right 
shoulder or neck is dated approximately 33 years after 
separation from service.  With regard to the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309, there are no records 
of complaints, treatment or a diagnosis involving arthritis 
for the year following the veteran's separation from service 
which would support a conclusion that arthritis of any joint 
became manifest to a compensable degree within a year of 
separation from active duty service.  Finally, the record 
does not include any medical opinion linking a continuity of 
symptoms reported by the veteran to any of the claimed 
conditions, so as to well-ground the claim under Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Board has considered the veteran's statements and 
testimony submitted in support of his argument that he has 
residuals of an injury to the right shoulder, head and neck 
as a result of his service.  However, while the veteran's 
statements may represent evidence of continuity of 
symptomatology, without more the lay statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence that relates any current, claimed condition to his 
service.  Savage, supra.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
for service connection for residuals of an injury to the 
right shoulder, head and neck must be denied as not well 
grounded.  Epps, supra.

As the foregoing explains the need for competent medical 
evidence of a diagnosis noting residuals of an injury to the 
right shoulder, head and neck, and a link between such 
disabilities and the veteran's service, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disabilities.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).


II.  PTSD

As a preliminary matter, the Board finds that the veteran's 
PTSD claim is deemed plausible and capable of substantiation 
and is thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A.    § 5107(a). 

The veteran's service records include his personnel record 
(DA Form 20) which indicates that he served with two 
"letter" companies of the 2nd Armored Rifle Battalion, 52nd 
Infantry, between May 1950 and June 1961.  Specifically, he 
served with Company B from May to July of 1959, and with 
Company D from July 1959 to June 27, 1961.  He served with 
Headquarters & Headquarters Company, TSB, Ft. Benning Group 
from June 27, 1961 to February 19, 1962.  His discharge (DD 
Form 214), and an accompanying DD Form 215 (correction), 
indicate that he was awarded the expert badge with rifle, 
automatic rifle and pistol bars.  His military specialty was 
heavy weapons infantryman.  

The veteran's service medical records include a separation 
examination report, dated in February 1962, which shows that 
his psychiatric system was clinically evaluated as normal.  
The remainder of the service medical records are silent as to 
complaints, treatment or a diagnosis involving a psychiatric 
disorder.  

The post-service medical records are remarkable for a VA 
outpatient treatment report, dated in October 1996, which 
contains an assessment of PTSD.  A VA PTSD examination 
report, dated in December 1996, also contains a diagnosis of 
PTSD, and shows that the veteran complained of nightmares and 
intrusive thoughts of incidents during service, to include 
combat in Vietnam, and witnessing an artillery accident which 
killed and wounded a large number of soldiers while he was 
stationed in Germany.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

As an initial matter, the Board finds that the veteran is not 
a credible historian.  A review of the veteran's written 
statements, and the transcript from his hearing, held in 
March 1998, shows that he argues that he has PTSD, in part, 
as a result of a classified mission into Vietnam, which took 
place between November 5, 1961 and February 2, 1962, and 
during which time he was attached to the 5th Special Forces 
Group.  He further asserts that during this time he was in a 
helicopter which was shot down, and that he has shrapnel in 
his right foot from combat.  In addition, a letter from the 
veteran, received by the RO in January 1995, shows that he 
asserts that he had training as a pathfinder, airborne 
soldier, and ranger.  However, the veteran's service records, 
including his DD Form 214 and DA Forms 20 and 24, contain no 
indication of training as a pathfinder, airborne soldier, or 
ranger, nor do they show service in Vietnam.  In addition, 
the veteran's service medical records show that he received 
medical care at Ft. Benning during the time he was allegedly 
in Vietnam.  Specifically, he received dental treatment at 
Ft. Benning on November 28 and November 29, 1961.  He also 
received a polio vaccination on December 15, 1961.  There is 
no indication of treatment for shrapnel in the right foot.  
The Board further points out that, with regard to assigned 
units, duty stations and times, the veteran's service medical 
records are consistent with his service records, and that 
they do not support any significant aspect of the veteran's 
claim that he served in Vietnam.  In addition, there is no 
objective evidence to support the veteran's claim that his 
service records contain a significant error or omission.  
Finally, although the veteran argued in a July 1990 letter 
that he sustained a broken left wrist during the claimed 
stressor involving an artillery accident in Grafenwoehr, 
Germany (shown to have occurred on September 2, 1960) (see 
infra), a review of the medical records shows that he 
sustained a fractured left wrist while pulling a cart in 
March 1961.  Given the foregoing, the Board finds that the 
veteran's statements are not credible, and are inconsistent 
with the circumstances, conditions, and hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (1999).  

The Board further finds that there is insufficient objective 
evidence to warrant a preliminary finding that the veteran 
participated in combat with the enemy.  See Cohen v. Brown, 
10 Vet. App. 128, 145 (1997).  The veteran's DD 214 does not 
show that he received any commendations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 
38 C.F.R. § 3.304(f).  The veteran's service records indicate 
that he served his entire time overseas in Germany.  Based on 
the foregoing, the Board finds that the evidence does not 
show that the veteran participated in combat.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." West, Zarycki, and Doran cited 
a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).

In this case, a review of the veteran's statements shows 
that, broadly stated, the veteran alleges that he has PTSD as 
the result of two stressors: 1) witnessing an artillery 
accident in Grafenwoehr, Germany, and subsequently helping to 
evacuate dead and wounded; and 2) service in the Republic of 
Vietnam between November 1961 and February 1962, to include 
advising and training South Vietnamese in sniper tactics, 
acting as a door gunner in a helicopter, taking shrapnel in 
his right foot, and having his helicopter shot down.

With regard to the claimed stressor involving combat in 
Vietnam, the Board's discussion of the veteran's credibility, 
supra, is applicable here.  Briefly stated, the veteran's 
service records indicate that the veteran served his entire 
overseas tour in Germany.  There is no objective evidence in 
the record to support any significant aspect of the veteran's 
claimed stressors which allegedly took place in Vietnam, and 
the Board has determined that the veteran is not a credible 
historian.  Accordingly, this stressor is not verified.

With regard to the stressor involving an artillery accident, 
the Board notes that there is nothing in the veteran's 
service records to indicate that he, his unit, or his unit's 
rifle team was present at Grafenwoehr on the morning of 
September 2, 1960.  In addition, two responses from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) do not support the veteran's account of 
this claimed stressor.  Specifically, in a letter dated in 
May 1998, the USASCRUR stated that on September 2, 1960, an 
eight inch howitzer shell overshot its mark at the 
Grafenwoehr training area, killing 15 soldiers and injuring 
27 soldiers.  Attached photocopies of pages from "The Stars 
and Stripes" newspaper, dated September 3, 1960, indicate 
that an overcharged artillery shell impacted near three tents 
at 8:35 a.m., and that the incident occurred at a training 
area in Grafenwoehr.  The article also stated that all of the 
casualties were from a squadron of the 12th Cavalry, 3rd 
Armored Division, and that members of the 12th Cavalry and 
the 45th Medical Battalion were on the scene minutes after 
the explosion to evacuate casualties.  There is no mention of 
assistance from members of other units.  In a letter dated in 
February 1999, the USASCRUR stated that the veteran's unit, 
Company D, 2nd Armored Rifle Battalion, 52nd Infantry, was 
based at Friedberg, West Germany, from October 1957 to 
February 1962, and that Friedberg is about 188 miles from 
Grafenwoehr, the site of the training accident.  Although the 
Board has considered the veteran's assertion that he was on 
temporary duty with a rifle team at Grafenwoehr at the time 
of the accident, the Board has determined that he is not 
credible, and that there is no objective evidence that the 
veteran, his unit, or his unit's rifle team was at 
Grafenwoehr on September 1960.  Accordingly, this stressor is 
not verified.  

Although the record contains a diagnoses of PTSD linked to 
his service, there is no official verification of the claimed 
stressors.  As such, the diagnoses contain unsupported 
conclusions which are insufficient to warrant a grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996) [something more than medical nexus 
evidence is required to fulfill the requirement for 
"credible supporting evidence"]; see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Based on the foregoing, 
the veteran's claim for service connection for PTSD fails on 
the basis that there is no verified stressor; that all 
elements required for such a showing have not been met; and 
that the preponderance of the evidence is against entitlement 
to service connection for PTSD.  Accordingly, service 
connection for PTSD must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for residuals of an injury to the right 
shoulder, head and neck, and PTSD, is denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

